EXECUTION VERSION
EXHIBIT 10.5







--------------------------------------------------------------------------------

GUARANTY AGREEMENT
Dated as of April 18, 2017


€50,000,000 0.70% Senior Notes, Series A,
due April 18, 2022
€50,000,000 0.92% Senior Notes, Series B,
due April 18, 2023
€50,000,000 0.92% Senior Notes, Series C,
due April 18, 2023
€100,000,000 1.09% Senior Notes, Series D,
due April 18, 2024
of
TELEDYNE NETHERLANDS B.V.
AND
TELEDYNE TECHNOLOGIES INCORPORATED









--------------------------------------------------------------------------------






GUARANTY AGREEMENT


RE: €50,000,000 0.70% Senior Notes, Series A,
due April 18, 2022
€50,000,000 0.92% Senior Notes, Series B,
due April 18, 2023
€50,000,000 0.92% Senior Notes, Series C,
due April 18, 2023
€100,000,000 1.09% Senior Notes, Series D,
due April 18, 2024
This GUARANTY AGREEMENT dated as of April 18, 2017 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).
RECITALS
A.    Each Guarantor is a Subsidiary of Teledyne Technologies Incorporated, a
Delaware corporation (the “Parent Issuer”).
B.    In order to refinance certain debt and for general corporate purposes,
including acquisitions, the Parent Issuer and Teledyne Netherlands B.V., a
private limited liability company (besloten vennootschap) incorporated under the
laws of The Netherlands (the “Company”) have entered into that certain Note
Purchase and Guaranty Agreement dated as of April 18, 2017 (the “Note Purchase
Agreement”) between the Parent Issuer, the Company and each of the purchasers
named on Schedule A thereto (the “Initial Note Purchasers”; the Initial Note
Purchasers, together with their successors, assigns or any other future holder
of the Notes (as defined below), the “Holders”), providing for, inter alia, the
issue and sale by the Company to the Initial Note Purchasers of €50,000,000
0.70% Senior Notes, Series A, due April 18, 2022 (the “Series A Notes”),
€50,000,000 0.92% Senior Notes, Series B, due April 18, 2023 (the “Series B
Notes”), €50,000,000 0.92% Senior Notes, Series C, due April 18, 2023 (the
“Series C Notes”) and €100,000,000 1.09% Senior Notes, Series D, due April 18,
2024 (the “Series D Notes”and together with the Series A Notes, the Series B
Notes and the Series C Notes, collectively, the “Notes”).
C.    The Initial Note Purchasers have required as a condition to their purchase
of the Notes that the Parent Issuer and the Company cause each of the
undersigned to enter into this Guaranty and to cause each Subsidiary (as defined
in the Note Purchase Agreement) that after the date hereof delivers a guaranty
or otherwise becomes liable at any time, whether as a guarantor, borrower,
co-borrower or otherwise pursuant to any Bank Credit Agreement (as defined in
the Note Purchase Agreement), but subject to the terms of Section 9.7 of the
Note Purchase Agreement, to enter into a Guaranty Supplement, in each case as
security for the Notes and the Parent Issuer has agreed to cause each of the
undersigned to execute this Guaranty and to cause such Subsidiaries to execute


2
4186748.01.03.docx
3611530



--------------------------------------------------------------------------------





a Guaranty Supplement, in each case in order to induce the Initial Note
Purchasers to purchase the Notes and thereby benefit the Parent Issuer, the
Company and its Subsidiaries by providing funds to refinance certain debt and
for general corporate purposes, including acquisitions.
D.    Each of the Guarantors will derive substantial direct and indirect benefit
from the sale of the Notes to the Initial Note Purchasers.
NOW, THEREFORE, as required by Section 4.10 of the Note Purchase Agreement and
in consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:
SECTION 1.
DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.
SECTION 2.
GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

(a)    Subject to the limitation set forth in Section 2(b) hereof, each
Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders: (1) the full and prompt payment of
the principal of, Make-Whole Amount and Net Loss, if any, interest on the Notes
from time to time outstanding and all other amounts from time to time owing by
the Parent Issuer and the Company under the Note Purchase Agreement and the
Notes, as and when such payments shall become due and payable whether by lapse
of time, upon redemption or prepayment, by extension or by acceleration or
declaration or otherwise (including (to the extent legally enforceable) interest
due on overdue payments of principal, Make-Whole Amount and Net Loss, if any, or
interest at the rate set forth in the Notes and interest accruing at the then
applicable rate provided in the Notes after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Parent Issuer or the Company, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) in
Euros which at the time of payment or demand therefor shall be legal tender for
the payment of public and private debts, (2) the full and prompt performance and
observance by the Parent Issuer and the Company of each and all of the
obligations, covenants and agreements required to be performed or owed by the
Parent Issuer or the Company, as applicable, under the terms of the Notes and
the Note Purchase Agreement and (3) the full and prompt payment, upon demand by
any Holder, of all reasonable costs and expenses, legal or otherwise (including
reasonable attorneys’ fees), if any, as shall have been expended or incurred in
the protection or enforcement of any rights, privileges or liabilities in favor
of the Holders under or in respect of the Notes, the Note Purchase Agreement or
under this Guaranty or in any consultation or action in connection therewith or
herewith and in each and every case irrespective of the validity, regularity, or
enforcement of any of the Notes or Note Purchase Agreement or any of the terms
thereof or any other like circumstance or circumstances.


3



--------------------------------------------------------------------------------





(b)    The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.
(c)    This Guaranty will terminate automatically (i) upon the indefeasible
payment in full of the Notes and all other amounts owing under the Note Purchase
Agreement, the Notes and this Guaranty and (ii) in part, as to any Guarantor,
upon (1) the release of such Guarantor pursuant to Section 2.3(b) of the Note
Purchase Agreement or (2) the consolidation, merger or transfer of substantially
all of the assets of such Guarantor pursuant to Section 10.5 or Section 10.6 of
the Note Purchase Agreement but subject to the terms of Section 2.3(b) of the
Note Purchase Agreement; provided however, that notwithstanding clause (i) of
this Section 2(c), after the indefeasible payment in full of the Notes and all
other amounts then owing under the Note Purchase Agreement, the Notes and this
Guaranty, this Guaranty shall continue with respect to any and all obligations
(including any indemnification obligations) arising under the Note Purchase
Agreement, the Notes or this Guaranty which by their express terms survive the
indefeasible payment in full of the Notes and all other amounts then owing under
the Note Purchase Agreement, the Notes and this Guaranty.
SECTION 3.
GUARANTY OF PAYMENT AND PERFORMANCE.

This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company, the Parent Issuer or any other Person or that resort be had to any
direct or indirect security for the Notes or for this Guaranty or any other
remedy. Any Holder may, at its option, proceed hereunder against any Guarantor
in the first instance to collect monies when due, the payment of which is
guaranteed hereby, without first proceeding against the Company, the Parent
Issuer or any other Person and without first resorting to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. The liability
of each Guarantor hereunder shall in no way be affected or impaired by any
acceptance by any Holder of any direct or indirect security for, or other
guaranties of, any Indebtedness, liability or obligation of the Company, the
Parent Issuer or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guarantees, Indebtedness, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.
The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
SECTION 4.
GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a)    Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any


4



--------------------------------------------------------------------------------





manner affecting the liability of any Guarantor under this Guaranty, and upon
such terms and conditions as any such Holder or Holders may deem advisable:
(1)    extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Company, the Parent
Issuer or of any other Person secondarily or otherwise liable for any
Indebtedness, liability or obligations of the Company or the Parent Issuer on
the Notes, or waive any Default with respect thereto, or waive, modify, amend or
change any provision of any other agreement or this Guaranty; or
(2)    sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Indebtedness, liability or obligation of the Company, the
Parent Issuer or of any other Person secondarily or otherwise liable for any
Indebtedness, liability or obligation of the Parent Issuer on the Notes; or
(3)    settle, adjust or compromise any claim of the Parent Issuer against any
other Person secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Company or the Parent Issuer on the Notes.
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
(b)    Each Guarantor hereby waives, to the fullest extent permitted by law:
(1)    notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Parent Issuer or the Company, as
applicable,, present or future, or of the reliance of such Holders upon this
Guaranty (it being understood that every Indebtedness, liability and obligation
described in Section 2 hereof shall conclusively be presumed to have been
created, contracted or incurred in reliance upon the execution of this
Guaranty);
(2)    demand of payment by any Holder from the Company or the Parent Issuer or
any other Person indebted in any manner on or for any of the Indebtedness,
liabilities or obligations hereby guaranteed; and
(3)    presentment for the payment by any Holder or any other Person of the
Notes or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to such Guarantor.


5



--------------------------------------------------------------------------------





The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company or the Parent Issuer under the Note Purchase
Agreement), whether by reason of any claim of any character whatsoever or
otherwise and shall not be subject to any defense, set-off, counterclaim (other
than any compulsory counterclaim), recoupment or termination whatsoever.
(c)    The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, and shall remain in full force and
effect until the entire principal, interest and Make-Whole Amount and Net Loss,
if any, on the Notes, all other obligations owing under the Note Purchase
Agreement and all other sums due pursuant to Section 2 shall have been paid and
such obligations shall not be affected, modified or impaired upon the happening
from time to time of any event, including without limitation any of the
following, whether or not with notice to or the consent of the Guarantors:
(1)    the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, the
Parent Issuer, any other Guarantors or any other Person on or in respect of the
Notes or under the Note Purchase Agreement or any other agreement or the power
or authority or the lack of power or authority of the Parent Issuer to issue the
Notes or the Company or the Parent Issuer to execute and deliver the Note
Purchase Agreement or any other agreement or of any other Guarantors to execute
and deliver this Guaranty or any other agreement or to perform any of its
obligations hereunder or the existence or continuance of the Company, the Parent
Issuer or any other Person as a legal entity; or
(2)    any default, failure or delay, willful or otherwise, in the performance
by the Company, the Parent Issuer, any other Guarantor or any other Person of
any obligations of any kind or character whatsoever under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement; or
(3)    any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, the Parent Issuer, any other Guarantor or any other
Person or in respect of the property of the Company, the Parent Issuer, any
other Guarantor or any other Person or any merger, consolidation,
reorganization, dissolution, liquidation, the sale of all or substantially all
of the assets of or winding up of the the Company, the Parent Issuer, any other
Guarantor or any other Person; or
(4)    impossibility or illegality of performance on the part of the Company,
the Parent Issuer, any other Guarantor or any other Person of its obligations
under the Notes, the Note Purchase Agreement, this Guaranty or any other
agreements; or
(5)    in respect of the Company, the Parent Issuer, any other Guarantors or any
other Person, any change of circumstances, whether or not foreseen or
foreseeable, whether


6



--------------------------------------------------------------------------------





or not imputable to the Company, the Parent Issuer, any other Guarantors or any
other Person, or other impossibility of performance through fire, explosion,
accident, labor disturbance, floods, droughts, embargoes, wars (whether or not
declared), civil commotion, acts of God or the public enemy, delays or failure
of suppliers or carriers, inability to obtain materials, action of any Federal
or state regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, the Parent Issuer, any other Guarantors or any other Person and
whether or not of the kind hereinbefore specified; or
(6)    any attachment, claim, demand, charge, Lien, order, process, encumbrance
or any other happening or event or reason, similar or dissimilar to the
foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Company, the Parent Issuer, any Guarantor or any other Person or any
claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by the Company, the Parent Issuer, any Guarantor or any other Person,
or against any sums payable in respect of the Notes or under the Note Purchase
Agreement or this Guaranty, so that such sums would be rendered inadequate or
would be unavailable to make the payments herein provided; or
(7)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, the Parent Issuer, any Guarantor or any other Person
of its respective obligations under or in respect of the Notes, the Note
Purchase Agreement, this Guaranty or any other agreement; or
(8)    the failure of any Guarantor to receive any benefit from or as a result
of its execution, delivery and performance of this Guaranty; or
(9)    any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, the Parent Issuer, any Guarantor or any other Person to keep and
perform any obligation, covenant or agreement under the terms of the Notes, the
Note Purchase Agreement, this Guaranty or any other agreement or failure to
resort for payment to the Company, the Parent Issuer, any other Guarantor or to
any other Person or to any other guaranty or to any property, security, Liens or
other rights or remedies; or
(10)    the acceptance of any additional security or other guaranty, the advance
of additional money to the Company, the Parent Issuer or any other Person, the
renewal or extension of the Notes or amendments, modifications, consents or
waivers with respect to the Notes, the Note Purchase Agreement or any other
agreement, or the sale, release, substitution or exchange of any security for
the Notes; or


7



--------------------------------------------------------------------------------





(11)    any merger or consolidation of the Company, the Parent Issuer, any other
Guarantor or any other Person into or with any other Person or any sale, lease,
transfer or other disposition of any of the assets of the Company, the Parent
Issuer, any other Guarantor or any other Person to any other Person, or any
change in the ownership of any shares of the Company, the Parent Issuer, any
other Guarantor or any other Person; or
(12)    any defense whatsoever that: (i) the Company, the Parent Issuer or any
other Person might have to the payment of the Notes (principal, Make-Whole
Amount and Net Loss, if any, or interest), other than payment thereof in Federal
or other immediately available funds, or (ii) the Company, the Parent Issuer or
any other Person might have to the performance or observance of any of the
provisions of the Notes, the Note Purchase Agreement or any other agreement,
whether through the satisfaction or purported satisfaction by the Company, the
Parent Issuer, any other Guarantor or any other Person of its debts due to any
cause such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or
(13)    any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or
(14)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other Person in respect of
the obligations of any Guarantor or other Person under this Guaranty or any
other agreement, other than the defense of indefeasible payment in full in cash
of the Notes;
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, Make-Whole Amount and Net Loss, if
any, and interest on the Notes in accordance with their respective terms
whenever the same shall become due and payable as in the Notes provided and all
other sums due and payable under the Note Purchase Agreement, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Company or the Parent Issuer shall default under or in
respect of the terms of the Notes or the Note Purchase Agreement and that
notwithstanding recovery hereunder for or in respect of any given default or
defaults by the Company or the Parent Issuer under the Notes or the Note
Purchase Agreement, this Guaranty shall remain in full force and effect and
shall apply to each and every subsequent default.
(d)    All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such


8



--------------------------------------------------------------------------------





Note whether with or without the consent of or notice to the Guarantors under
this Guaranty or to the Company or the Parent Issuer.
(e)    To the extent of any payments made under this Guaranty, the Guarantors
shall be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company or the Parent Issuer with respect to the Notes and the Note Purchase
Agreement and by the Guarantors under this Guaranty, and the Guarantors shall
not take any action to enforce such right of subrogation, and the Guarantors
shall not accept any payment in respect of such right of subrogation, until all
amounts due and owing by the Company or the Parent Issuer under or in respect of
the Notes and the Note Purchase Agreement and all amounts due and owing by the
Guarantors hereunder have indefeasibly been finally paid in cash in full. If any
amount shall be paid to any Guarantor in violation of the preceding sentence at
any time prior to the indefeasible payment in cash in full of the Notes and all
other amounts payable under the Notes, the Note Purchase Agreement and this
Guaranty, such amount shall be held in trust for the benefit of the Holders and
shall forthwith be paid to the Holders to be credited and applied to the amounts
due or to become due with respect to the Notes and all other amounts payable
under the Note Purchase Agreement and this Guaranty, whether matured or
unmatured. Each Guarantor acknowledges that it has received direct and indirect
benefits from the financing arrangements contemplated by the Note Purchase
Agreement and that the waiver set forth in this paragraph (e) is knowingly made
as a result of the receipt of such benefits.
(f)    The Guarantors hereby agree, as among themselves, that if any Guarantor
shall become an Excess Funding Guarantor (as defined below) (but subject to the
succeeding provisions of this Section 4(f)), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, assets,
liabilities and debts of such Excess Funding Guarantor) of such Excess Payment
(as defined below). The payment obligation of any Guarantor to any Excess
Funding Guarantor under this Section 4(f) shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Guarantor under the other provisions of this Guaranty, and such Excess Funding
Guarantor shall not exercise any right or remedy with respect to such excess
until payment and satisfaction in full of all of such obligations. For purposes
hereof, (a) “Excess Funding Guarantor” shall mean, in respect of any obligations
arising under the other provisions of this Guaranty (hereafter, the “Guarantied
Obligations”), a Guarantor that has paid an amount in excess of its Pro Rata
Share of the Guarantied Obligations; (b) “Excess Payment” shall mean, in respect
of any Guarantied Obligations, the amount paid by an Excess Funding Guarantor in
excess of its Pro Rata Share of such Guarantied Obligations; and (c) “Pro Rata
Share”, for the purposes of this Section 4(f), shall mean, for any Guarantor,
the ratio (expressed as a percentage) of (i) the amount by which the aggregate
present fair saleable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair saleable value of all assets and other properties of the
the Company, the Parent Issuer and all of the Guarantors exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but


9



--------------------------------------------------------------------------------





excluding the obligations of the Company, the Parent Issuer under the Note
Purchase Agreement and the Guarantors hereunder) of the Company, the Parent
Issuer and all of the Guarantors, all as of the date of the Closing (if any
Guarantor becomes a party hereto subsequent to the date of the Closing, then for
the purposes of this Section 4(f) such subsequent Guarantor shall be deemed to
have been a Guarantor as of the date of the Closing and the information
pertaining to, and only pertaining to, such Guarantor as of the date such
Guarantor became a Guarantor shall be deemed true as of the date of the
Closing).
(g)    Each Guarantor agrees that to the extent the Company, the Parent Issuer,
any other Guarantor or any other Person makes any payment on any Note, which
payment or any part thereof is subsequently invalidated, voided, declared to be
fraudulent or preferential, set aside, recovered, rescinded or is required to be
retained by or repaid to a trustee, receiver, or any other Person under any
bankruptcy code, common law, or equitable cause, then and to the extent of such
payment, the obligation or the part thereof intended to be satisfied shall be
revived and continued in full force and effect with respect to the Guarantors’
obligations hereunder, as if said payment had not been made. The liability of
the Guarantors hereunder shall not be reduced or discharged, in whole or in
part, by any payment to any Holder from any source that is thereafter paid,
returned or refunded in whole or in part by reason of the assertion of a claim
of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity, or
fraud asserted by any account debtor or by any other Person.
(h)    No Holder shall be under any obligation: (1) to marshal any assets in
favor of the Guarantors or in payment of any or all of the liabilities of the
Company or the Parent Issuer under or in respect of the Notes or the obligations
of the Guarantors hereunder or (2) to pursue any other remedy that the
Guarantors may or may not be able to pursue themselves and that may lighten the
Guarantors’ burden, any right to which each Guarantor hereby expressly waives.
(i)    The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Indebtedness of such Guarantor which is not
secured or which is not expressly subordinated in right of payment to any other
Indebtedness of such Guarantor.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

Each Guarantor represents and warrants to each Holder that:
(a)    Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Such Guarantor has the
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Guaranty and to perform the provisions
hereof.


10



--------------------------------------------------------------------------------





(b)    This Guaranty has been duly authorized by all necessary action on the
part of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
(c)    The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor under (i) any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, (ii) charter document or by-laws (or similar
organizational documents), or (iii) any other agreement or instrument to which
such Guarantor is bound or by which such Guarantor may be bound or affected,
(2) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor or (3) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to such Guarantor, except, in each case, in such instances that would
not reasonably be expected to have a Material Adverse Effect.
(d)    No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
(e)    After giving effect to the limitation set forth in Section 2(b) hereof,
such Guarantor is solvent, has capital not unreasonably small in relation to its
business or any contemplated or undertaken transaction and has assets having a
value both at fair valuation and at present fair salable value greater than the
amount required to pay its debts as they become due and greater than the amount
that will be required to pay its probable liability on its existing debts as
they become absolute and matured. Such Guarantor does not intend to incur, or
believe or should have believed that it will incur, debts beyond its ability to
pay such debts as they become due. After giving effect to the limitation set
forth in Section 2(b) hereof, such Guarantor will not be rendered insolvent by
the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.
SECTION 6.
GUARANTOR COVENANTS.

From and after the date of issuance of the Notes by the Company and continuing
so long as any amount remains unpaid thereon each Guarantor agrees to comply
with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of the Note
Purchase Agreement, insofar as such provisions apply to such Guarantor, as if
said Sections were set forth herein in full.
SECTION 7.
PAYMENTS FREE AND CLEAR OF TAXES.



11



--------------------------------------------------------------------------------





Each payment by any Guarantor shall be made, under all circumstances, without
setoff, counterclaim or reduction for, and free from and clear of, and without
deduction for or because of, any and all present or future taxes, levies,
imposts, duties, fees, charges, deductions, withholding, restrictions or
conditions of any nature whatsoever (hereinafter called “Relevant Taxes”)
imposed, levied, collected, assessed, deducted or withheld by the government of
any country or jurisdiction (or any authority therein or thereof) other than the
United States of America from or through which payments hereunder or on or in
respect of the Notes are actually made (each a “Taxing Jurisdiction”), unless
such imposition, levy, collection, assessment, deduction, withholding or other
restriction or condition is required by law. If a Guarantor is required by law
to make any payment under this Guaranty subject to such deduction, withholding
or other restriction or condition, then such Guarantor shall forthwith (i) pay
over to the government or taxing authority imposing such tax the full amount
required to be deducted, withheld from or otherwise paid by such Guarantor
(including the full amount required to be deducted or withheld from or otherwise
paid by such Guarantor in respect of the Tax Indemnity Amounts (as defined
below)); (ii) pay each Holder such additional amounts (“Tax Indemnity Amounts”)
as may be necessary in order that the net amount of every payment made to each
Holder, after provision for payment of such Relevant Taxes (including any
required deduction, withholding or other payment of tax on or with respect to
such Tax Indemnity Amounts), shall be equal to the amount which such holder
would have received had there been no imposition, levy, collection, assessment,
deduction, withholding or other restriction or condition. Notwithstanding the
provisions of this Section 7, no such Tax Indemnity Amounts shall be payable for
or on account of any tax, assessment or other governmental charge that is
imposed or withheld by reason of the failure of the Holder to complete, execute
and deliver to such Guarantor any form or document to the extent applicable to
such Holder that may be required by law or by reason of administration of such
law and which is reasonably requested in writing to be delivered by such
Guarantor in order to enable such Guarantor to make payments pursuant to this
Section 7 without deduction or withholding for taxes, assessments or
governmental charges, or with deduction or withholding of such lesser amount,
which form or document shall be delivered within one hundred twenty days of a
written request therefor by such Guarantor. If in connection with the payment of
any such Tax Indemnity Amounts, any Holder that is a United States person within
the meaning of the Code or a foreign person engaged in a trade or business
within the United States of America, incurs taxes imposed by the United States
of America or any political subdivision or taxing authority therein (“United
States Taxes”) on such Tax Indemnity Amounts, such Guarantor shall pay to such
Holder such further amount as will insure that the net amount actually received
by that Holder (taking into account any withholding or deduction in respect of
any such further amount) is equal to the amount which such Holder would have
received after all United States Taxes on such Tax Indemnity Amounts and on any
further amount had such withholding or deduction not been made. If any payment
is made by any Guarantor to or for the account of the Holder of any Note after
deduction for or on account of any Relevant Taxes, and increased payments are
made by any Guarantor pursuant to this Paragraph, then, if such Holder
determines that it has received or been granted a refund or received the benefit
of a credit of such Relevant Taxes, such Holder shall, to the extent that it can
do so without prejudice to the retention of the amount of such refund or credit,
reimburse to the Guarantors such amount as such Holder shall determine to be
attributable to the Relevant Taxes or deduction or withholding. Nothing herein
contained shall interfere with the right of the Holder of any Note to arrange
its tax affairs in whatever manner it thinks fit and, in particular, no Holder
of any Note shall be under any obligation to claim relief from its corporate
profits or


12



--------------------------------------------------------------------------------





similar tax liability in respect of such Relevant Tax in priority to any other
claims, reliefs, credits or deductions available to it or oblige any Holder of
any Note to disclose any information relating to its tax affairs or any
computations in respect thereof.
SECTION 8.
GOVERNING LAW.

(a)    This Guaranty shall be governed by and construed in accordance with the
laws of the state of New York applicable therein.
(b)    Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set forth below (with a
courtesy copy to such Guarantor at the address set forth in Section 11) and that
service so made shall be deemed to be completed upon actual receipt. If any
Guarantor who delivers a Guaranty Supplement is not organized under the laws of
the United States, any state thereof or the District of Columbia, such Guarantor
shall, in connection with the delivery of a Guaranty Supplement, irrevocably
appoint an agent for the purpose of accepting service of any process within the
State of New York. Nothing contained in this section shall affect the right of
any Holder to serve legal process in any other manner permitted by law or to
bring any action or proceeding in the courts of any jurisdiction against a
Guarantor or to enforce a judgment obtained in the courts of any other
jurisdiction.
(c)    The parties hereto waive any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise, between
them arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Guaranty, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this Guaranty
with any court as written evidence of the consent of the parties hereto to the
waiver of their right to trial by jury.
SECTION 9.
JUDGMENTS.

Any payment made by a Guarantor to any Holder for the account of any such Holder
in respect of any amount payable by such Guarantor shall be made in Euros. Any
amount received or recovered by such Holder other than in Euros (whether as a
result of, or of the enforcement of, a judgment or order of any court, or in the
liquidation or dissolution of such Guarantor or otherwise) in respect of any
such sum expressed to be due hereunder or under the Notes shall constitute a
discharge of such Guarantor only to the extent of the amount of Euros which such
Holder is able, in accordance with normal banking procedures, to purchase with
the amount so received or recovered


13



--------------------------------------------------------------------------------





in that other currency on the date of the receipt or recovery (or, if it is not
practicable to make that purchase on such date, on the first date on which it is
practicable to do so). If the amount of Euros so purchased is less than the
amount of Euros expressed to be due hereunder or under the Notes, the Company
shall indemnify such Holder against any loss sustained by such Holder as a
result, and in any event, such Guarantor shall indemnify such Holder against the
cost of making any such purchase. These indemnities shall constitute a separate
and independent obligation from the other obligations herein, shall give rise to
a separate and independent cause of action, shall apply irrespective of any
indulgence granted by any such Holder, shall continue in full force and effect
despite any judgment, order, claim or proof for a liquidated amount in respect
of any such sum due hereunder or any judgment or order and shall survive the
payment of the Notes and the termination of this Guaranty.
SECTION 10.
AMENDMENTS, WAIVERS AND CONSENTS.

(a)    This Guaranty may be amended, and the observance of any term hereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of each Guarantor and the Required Holders; provided, however,
that any amendment hereof with respect to the liability of a Guarantor under
this Guaranty pursuant to Section 2(b) hereof shall not require the written
consent of the Guarantors or the Required Holders and shall be deemed to have
been automatically consented to by the Guarantors and each Holder.
(b)    The Guarantors (or the Parent Issuer or the Company) will provide each
Holder (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. The Guarantors (or the Parent Issuer or the Company) will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 10 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.
(c)    The Guarantors will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of fee or otherwise, or grant any security, to
any Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.
(d)    Any amendment or waiver consented to as provided in this Section 10
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantors. No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon. No course of dealing between the Guarantors
and any Holder nor any delay in exercising any rights hereunder shall operate as
a waiver of any rights of any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.


14



--------------------------------------------------------------------------------





(e)    Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company, the
Parent Issuer or any of their respective subsidiaries or Affiliates shall be
deemed not to be outstanding.
SECTION 11.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(1)    if to an Initial Note Purchaser or such Initial Note Purchaser’s nominee,
to such Initial Note Purchaser or such Initial Note Purchaser’s nominee at the
address specified for such communications in Schedule A to the Note Purchase
Agreement, or at such other address as such Initial Note Purchaser or such
Initial Note Purchaser’s nominee shall have specified to any Guarantor, the
Company or the Parent Issuer in writing,
(2)    if to any other Holder, to such Holder at such address as such Holder
shall have specified to any Guarantor, the Company or the Parent Issuer in
writing, or
(3)    if to any Guarantor, to such Guarantor c/o the Parent Issuer at its
address set forth at the beginning of the Note Purchase Agreement to the
attention of Melanie S. Cibik, Senior Vice President, General Counsel, Chief
Compliance Officer and Secretary, or at such other address or to the attention
of such other person as such Guarantor shall have specified to the Holders in
writing.
Notices under this Section 11 will be deemed given only when actually received.
Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Guaranty shall be in English or
accompanied by an English translation thereof.
This Guaranty has been prepared and signed in English and the parties hereto
agree that the English version hereof and thereof (to the maximum extent
permitted by applicable law) shall be the only version valid for the purpose of
the interpretation and construction hereof and thereof notwithstanding the
preparation of any translation into another language hereof or thereof, whether
official or otherwise or whether prepared in relation to any proceedings which
may be brought in any jurisdiction in respect hereof or thereof.
SECTION 12.
MISCELLANEOUS.



15



--------------------------------------------------------------------------------





(a)    No remedy herein conferred upon or reserved to any Holder is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.
(b)    The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.
(c)    Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
(d)    If the whole or any part of this Guaranty shall be now or hereafter
become unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.
(e)    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.
(f)    This Guaranty may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
SECTION 13.
INDEMNITY.

To the fullest extent of applicable law, each Guarantor shall indemnify and save
each Holder harmless from and against any losses which may arise by virtue of
any of the obligations hereby guaranteed being or becoming for any reason
whatsoever in whole or in part void, voidable, contrary to law, invalid,
ineffective or otherwise unenforceable by the Holder or any of them in
accordance with its terms (all of the foregoing collectively, an “Indemnifiable
Circumstance”). For greater certainty, these losses shall include without
limitation all obligations hereby guaranteed which would


16



--------------------------------------------------------------------------------





have been payable by the Company or the Parent Issuer but for the existence of
an Indemnifiable Circumstance, net of any withholding or deduction of or on
account of any Relevant Tax in accordance with Section 7 hereof; provided,
however, that the extent of the Guarantor’s aggregate liability under this
Section 13 shall not at any time exceed the amount (but for any Indemnifiable
Circumstance) otherwise guaranteed pursuant to Section 2.


17



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of this 18th day of April, 2017.


TELEDYNE BROWN ENGINEERING, INC.


By:     /s/ Stephen F. Blackwood    
Name: Stephen F. Blackwood    
Title:     Vice President and Treasurer    




TELEDYNE INSTRUMENTS, INC.


By:     /s/ Susan L. Main        
Name:     Susan L. Main        
Title:     Senior Vice President and    
Chief Financial Officer




TELEDYNE LECROY, INC.


By:     /s/ Susan L. Main        
Name:     Susan L. Main        
Title:     Senior Vice President        
    




TELEDYNE SCIENTIFIC & IMAGING, LLC


By:     /s/ Stephen F. Blackwood    
Name: Stephen F. Blackwood    
Title:     Vice President and Treasurer    


18



--------------------------------------------------------------------------------





Accepted and Agreed:


Teledyne Technologies Incorporated




By:     /s/ Susan L. Main        
Name:    Susan L. Main
Title:    Senior Vice President and
Chief Financial Officer


Teledyne Netherlands B.V.




By:     /s/ Stephen F. Blackwood    
Name:    Stephen F. Blackwood
Title:    Authorized Person












19



--------------------------------------------------------------------------------






GUARANTY SUPPLEMENT
To the Holders of the Notes, (as hereinafter defined) of Teledyne Netherlands
B.V. (the “Company”) and Teledyne Technologies Incorporated (the “Parent
Issuer”)
Ladies and Gentlemen:
WHEREAS, in order to refinance certain debt and for general corporate purposes,
including acquisitions, the Company and the Parent Issuer, as applicable, issued
€50,000,000 0.70% Senior Notes, Series A, due April 18, 2022 (the “Series A
Notes”), €50,000,000 0.92% Senior Notes, Series B, due April 18, 2023 (the
“Series B Notes”), €50,000,000 0.92% Senior Notes, Series C, due April 18, 2023
(the “Series C Notes”) and €100,000,000 1.09% Senior Notes, Series D, due April
18, 2024 (the “Series D Notes” and together with the Series A Notes, the Series
B Notes and the Series C Notes, collectively, the “Notes”), pursuant to that
certain Note Purchase and Guaranty Agreement dated as of April 18, 2017 (the
“Note Purchase Agreement”) by and among the Company, the Parent Issuer and each
of the purchasers named on Schedule A thereto (the “Initial Note Purchasers”).
WHEREAS, as a condition precedent to their purchase of the Notes, the Initial
Note Purchasers required that certain subsidiaries of the Parent Issuer enter
into a Guaranty Agreement as security for the Notes (the “Guaranty”).
Pursuant to Section 9.7 of the Note Purchase Agreement, the Parent Issuer has
agreed to cause the undersigned, ______________, a ______________ organized
under the laws of _______________ (the “Additional Guarantor”), to join in the
Guaranty. In accordance with the requirements of the Guaranty, the Additional
Guarantor desires to amend the definition of Guarantor (as the same may have
been heretofore amended) set forth in the Guaranty attached hereto so that at
all times from and after the date hereof, the Additional Guarantor shall be
jointly and severally liable as set forth in the Guaranty for the obligations of
the Company and the Parent Issuer under the Note Purchase Agreement and Notes to
the extent and in the manner set forth in the Guaranty.
The undersigned is the duly elected ______________ of the Additional Guarantor,
a subsidiary of the Parent Issuer, and is duly authorized to execute and deliver
this Guaranty Supplement to each of you. The execution by the undersigned of
this Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantor shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.


EXHIBIT A
(to Guaranty Agreement)



--------------------------------------------------------------------------------





Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.
Dated: _________________, _____.




[NAME OF ADDITIONAL GUARANTOR]






By         
Its






EXHIBIT A-2

